Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0042095 A1 to Van De Vegte et al., hereinafter, “Van De Vegte”.
Claim 1. A method of determining ripeness of a growing mushroom, the method comprising: Van De Vegte [Abstract] teaches providing for automatic and proper selection of which mushrooms in the bed are to be harvested in a given shift. Examiner interprets “which mushrooms in the bed are to be harvested” to be determining ripeness.
obtaining a sequence of images of a growing mushroom over a period of time; Van De Vegte [0008] teaches a control apparatus operatively linked to the one or more cameras and the one or more mushroom harvesters, wherein the control apparatus is configured to receive image data from the one or more cameras and from the image data to determine cap diameters of the mushrooms
Van De Vegte [0015] teaches one or more cameras may be provided for supplying image data to the control apparatus for locating mushrooms in the bed and measuring cap diameters of the mushrooms. Location data derived from the image data may be used to determine the centroid positions of mushrooms. 
Van De Vegte [0044] teaches Further, each mushroom's cap diameter may be tracked over time and compared to expected growth rates. If mushroom cap growth rate at subsequent harvest cycles do not achieve expected rates, the mushroom could be harvested. Expected growth rates may be determined from historical mushroom cap diameter data stored in the control apparatus. Thus, if mushroom cap diameter does not grow an expected amount in a given time period, it can be expected that stem is growing instead of the mushroom cap. At this point the mushroom should be harvested.
from the sequence of images, measuring one or more features of the growing mushroom to obtain temporal measurements for the one or more features of the growing mushroom, the temporal measurements indicating rates at which the one or more features are changing; Van De Vegte [0024] teaches Mushroom tracking versus time: The harvest system control software maintains data in memory for every bin that is photographed and harvested. The control software may also track location and diameter for every mushroom in the crop individually. This data would be used to further improve control of the harvest process. There are instances where mushroom cap diameters stop growing and all further growth is in stem length. With this software functionality in place, the system will be able to identify these situations and these mushrooms can be harvested.
Van De Vegte [0025] teaches when a bed of mushrooms is introduced to an automated harvesting system of the present invention, a camera takes a digital photograph of the bed and the data is processed through software to locate each mushroom and measure its cap diameter. Thereafter, the data for each mushroom is compared to programmed criteria for graze harvest and separation/stagger.
Van De Vegte [0044] teaches Further, each mushroom's cap diameter may be tracked over time and compared to expected growth rates. If mushroom cap growth rate at subsequent harvest cycles do not achieve expected rates, the mushroom could be harvested. Expected growth rates may be determined from historical mushroom cap diameter data stored in the control apparatus. Thus, if mushroom cap diameter does not grow an expected amount in a given time period, it can be expected that stem is growing instead of the mushroom cap. At this point the mushroom should be harvested.
and, comparing the temporal measurements for the one or more features to pre-determined ripeness functions for each of the temporal measurements to determine the ripeness of the mushroom. Van De Vegte [0018] teaches while the control software may automatically perform the method, the input device of the control apparatus allows an operator to have control of various parameters for optimizing the process. In one embodiment, one or more of the following parameters may be controlled by the operator or an automated expert subsystem: overlap, crowding, minimum separation, maximum separation and graze picking threshold. Overlap is the maximum amount of overlap allowed between adjacent mushrooms. Crowding is the maximum number of mushroom allowed around a specific mushroom. Minimum separation is the minimum mushroom cap diameter allowed to be harvested during the separation/stagger process. Maximum separation is the maximum mushroom cap diameter allowed to be harvested during the separation/stagger process. Graze picking threshold is the minimum mushroom cap diameter to be harvested during a particular graze harvest cycle.
Van De Vegte [0026] teaches for the graze harvest function, each mushroom cap diameter is compared to a profile for minimum mushroom cap diameter to be graze harvested for each day of crop. Any mushrooms with cap diameters equal to or greater than the minimum mushroom cap diameter for that day will be automatically harvested. The minimum pre-set value of cap diameter for harvesting a mushroom in a particular graze is preferably greater than or equal to the pre-determined value for calculating the centroid position of the mushroom. The pre-set value is preferably set to no lower than the lowest mushroom size that is marketable, and may vary from mushroom farm to mushroom farm. For example, a minimum pre-set value may be 20 mm.
Van De Vegte [0027] teaches for the separation/stagger function, the software calculates the centroid position for every mushroom in the bed with a cap diameter greater than the pre-determined value, for example greater than about 10 mm. The pre-determined value may be the same or different than the pre-set value described above. Subsequently the software automatically processes the following steps for every mushroom in the bed: [0028] 1. Calculates the centroid-to-centroid distance between each mushroom and each of its neighbors. [0029] 2. Compares the centroid-to-centroid distances with the sum of the radii for the mushrooms in question. If the centroid-to-centroid distance for any two mushrooms is less than or equal to the sum of the radii, interference exists between the two mushrooms. 
Van De Vegte [0044] teaches Further, each mushroom's cap diameter may be tracked over time and compared to expected growth rates. If mushroom cap growth rate at subsequent harvest cycles do not achieve expected rates, the mushroom could be harvested. Expected growth rates may be determined from historical mushroom cap diameter data stored in the control apparatus. Thus, if mushroom cap diameter does not grow an expected amount in a given time period, it can be expected that stem is growing instead of the mushroom cap. At this point the mushroom should be harvested.
While Van De Vegte teaches all the limitations of claim 1, it is disclosed in different embodiments. However, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings from different embodiments as it provides options to achieve the optimal results of the invention.
Claim 2. Van De Vegte teaches wherein the one or more temporal measurements comprises one or more of growth rate, color brightness change, temperature change, and change in hyperspectral reflectance response. Van De Vegte [0044] teaches further, each mushroom's cap diameter may be tracked over time and compared to expected growth rates. If mushroom cap growth rate at subsequent harvest cycles do not achieve expected rates, the mushroom could be harvested. Expected growth rates may be determined from historical mushroom cap diameter data stored in the control apparatus. Thus, if mushroom cap diameter does not grow an expected amount in a given time period, it can be expected that stem is growing instead of the mushroom cap. At this point the mushroom should be harvested.
Claim 3. Van De Vegte teaches wherein the one or more temporal measurements comprises at least the growth rate. Van De Vegte [0044] teaches further, each mushroom's cap diameter may be tracked over time and compared to expected growth rates. If mushroom cap growth rate at subsequent harvest cycles do not achieve expected rates, the mushroom could be harvested. Expected growth rates may be determined from historical mushroom cap diameter data stored in the control apparatus. Thus, if mushroom cap diameter does not grow an expected amount in a given time period, it can be expected that stem is growing instead of the mushroom cap. At this point the mushroom should be harvested.
Claim 4. Van De Vegte teaches wherein the one or more temporal measurements comprises at least both of the growth rate and the temperature change. Van De Vegte [0044] teaches Further, each mushroom's cap diameter may be tracked over time and compared to expected growth rates. If mushroom cap growth rate at subsequent harvest cycles do not achieve expected rates, the mushroom could be harvested. Expected growth rates may be determined from historical mushroom cap diameter data stored in the control apparatus. Thus, if mushroom cap diameter does not grow an expected amount in a given time period, it can be expected that stem is growing instead of the mushroom cap. At this point the mushroom should be harvested.
Van De Vegte [0062] teaches the tray may be transported automatically by conveyor to the grow room. The RFID tag on each tray may be read by RFID readers integrated into the conveyor system to ensure the tray is sent to the correct location within the grow room. Environmental conditions (e.g. humidity, temperature, illumination, and the like) within the grow room may be maintained at optimal levels to support mushroom growth. An expert subsystem of the control system may process the signals from various sensors and transmit appropriate instructions to control equipment to ensure that the environmental parameters in the grow room remains within an operational range to support the growth of the mushrooms. The tray location within the grow room may be maintained at all times within the control system program. Individual trays may be cycled through different locations within the grow room in order offset any variation in environment conditions within the room. The use of multiple sensors in different areas of the room facilitates determination of variations. Locations of trays may be changed automatically on instructions from the control system to conveyors in the grow room.
Claim 5. Van De Vegte teaches wherein the growth rate comprises rate of change of mushroom height, rate of change of cap diameter, rate of change of cap curvature, rate of change of cap misshapenness or ratios thereof. Van De Vegte [0044] teaches Further, each mushroom's cap diameter may be tracked over time and compared to expected growth rates. If mushroom cap growth rate at subsequent harvest cycles do not achieve expected rates, the mushroom could be harvested. Expected growth rates may be determined from historical mushroom cap diameter data stored in the control apparatus. Thus, if mushroom cap diameter does not grow an expected amount in a given time period, it can be expected that stem is growing instead of the mushroom cap. At this point the mushroom should be harvested.
Claim 6. Van De Vegte teaches wherein the growth rate comprises the rate of change of cap diameter, the rate of change of mushroom height, or both. Van De Vegte [0024] teaches mushroom tracking versus time: The harvest system control software maintains data in memory for every bin that is photographed and harvested. The control software may also track location and diameter for every mushroom in the crop individually. This data would be used to further improve control of the harvest process. There are instances where mushroom cap diameters stop growing and all further growth is in stem length. With this software functionality in place, the system will be able to identify these situations and these mushrooms can be harvested.
Van De Vegte [0025] teaches when a bed of mushrooms is introduced to an automated harvesting system of the present invention, a camera takes a digital photograph of the bed and the data is processed through software to locate each mushroom and measure its cap diameter. Thereafter, the data for each mushroom is compared to programmed criteria for graze harvest and separation/stagger.
Claim 7. Van De Vegte teaches wherein the one or more temporal measurements comprises at least the rate of change of temperature. Van De Vegte [0044] teaches further, each mushroom's cap diameter may be tracked over time and compared to expected growth rates. If mushroom cap growth rate at subsequent harvest cycles do not achieve expected rates, the mushroom could be harvested. Expected growth rates may be determined from historical mushroom cap diameter data stored in the control apparatus. Thus, if mushroom cap diameter does not grow an expected amount in a given time period, it can be expected that stem is growing instead of the mushroom cap. At this point the mushroom should be harvested.
Claim 12. Van De Vegte teaches wherein the pre-determined ripeness functions for each of the temporal measurements are a single pre-determined ripeness threshold for all of the temporal measurements, the single pre-determined ripeness threshold defined in a common ripeness scale for any combination of temporal measurements. Van De Vegte [0044] teaches Further, each mushroom's cap diameter may be tracked over time and compared to expected growth rates. If mushroom cap growth rate at subsequent harvest cycles do not achieve expected rates, the mushroom could be harvested. Expected growth rates may be determined from historical mushroom cap diameter data stored in the control apparatus. Thus, if mushroom cap diameter does not grow an expected amount in a given time period, it can be expected that stem is growing instead of the mushroom cap. At this point the mushroom should be harvested.
Claim 13. Van De Vegte teaches wherein the single pre-determined ripeness threshold is an indicator of when the mushroom is ready to be harvested. Van De Vegte [0044] teaches Further, each mushroom's cap diameter may be tracked over time and compared to expected growth rates. If mushroom cap growth rate at subsequent harvest cycles do not achieve expected rates, the mushroom could be harvested. Expected growth rates may be determined from historical mushroom cap diameter data stored in the control apparatus. Thus, if mushroom cap diameter does not grow an expected amount in a given time period, it can be expected that stem is growing instead of the mushroom cap. At this point the mushroom should be harvested.
Claim 14. Van De Vegte teaches wherein the measuring of one or more features of the growing mushroom further comprises obtaining one or more current measurements for the one or more features, wherein the one or more current measurements are analyzed to assist with the determining of the ripeness of the mushroom. Van De Vegte [0044] teaches Further, each mushroom's cap diameter may be tracked over time and compared to expected growth rates. If mushroom cap growth rate at subsequent harvest cycles do not achieve expected rates, the mushroom could be harvested. Expected growth rates may be determined from historical mushroom cap diameter data stored in the control apparatus. Thus, if mushroom cap diameter does not grow an expected amount in a given time period, it can be expected that stem is growing instead of the mushroom cap. At this point the mushroom should be harvested.
Claim 15. A method of harvesting a growing mushroom, the method comprising: determining ripeness of the growing mushroom by a method as defined in claim 13; and, picking the growing mushroom if the comparing of the temporal measurements for the one or more features to the pre-determined ripeness functions for each of the temporal measurements indicates that the growing mushroom is ready to be harvested. Van De Vegte [0044] teaches Further, each mushroom's cap diameter may be tracked over time and compared to expected growth rates. If mushroom cap growth rate at subsequent harvest cycles do not achieve expected rates, the mushroom could be harvested. Expected growth rates may be determined from historical mushroom cap diameter data stored in the control apparatus. Thus, if mushroom cap diameter does not grow an expected amount in a given time period, it can be expected that stem is growing instead of the mushroom cap. At this point the mushroom should be harvested.
Claim 16. Van De Vegte teaches wherein a change in environmental conditions in which the mushroom is growing is factored into determining when the mushroom is picked. Van De Vegte [0044] teaches Further, each mushroom's cap diameter may be tracked over time and compared to expected growth rates. If mushroom cap growth rate at subsequent harvest cycles do not achieve expected rates, the mushroom could be harvested. Expected growth rates may be determined from historical mushroom cap diameter data stored in the control apparatus. Thus, if mushroom cap diameter does not grow an expected amount in a given time period, it can be expected that stem is growing instead of the mushroom cap. At this point the mushroom should be harvested.
Van De Vegte [0061] teaches pinning room environment may be controlled to support growth of mycelium throughout the compost. At an appropriate time, carbon dioxide concentration within the pinning room may be reduced below the threshold to initiate fruiting of mushrooms through the casing. Appropriate carbon dioxide level parameters may be encoded in the control system, and the control system may comprise carbon dioxide sensors to monitor carbon dioxide levels in the pinning room. An expert subsystem of the control system may process the signals from the carbon dioxide sensors and transmit appropriate instructions to carbon dioxide control equipment to ensure that the level of carbon dioxide in the pinning room remains within an operational range to support the growth of the mycelium. Such automated control may also be exerted over other environmental parameters in the pinning room, for example humidity and temperature using appropriate sensors and humidity and temperature control equipment.
Van De Vegte [0062] teaches the tray may be transported automatically by conveyor to the grow room. The RFID tag on each tray may be read by RFID readers integrated into the conveyor system to ensure the tray is sent to the correct location within the grow room. Environmental conditions (e.g. humidity, temperature, illumination, and the like) within the grow room may be maintained at optimal levels to support mushroom growth. An expert subsystem of the control system may process the signals from various sensors and transmit appropriate instructions to control equipment to ensure that the environmental parameters in the grow room remains within an operational range to support the growth of the mushrooms. The tray location within the grow room may be maintained at all times within the control system program. Individual trays may be cycled through different locations within the grow room in order offset any variation in environment conditions within the room. The use of multiple sensors in different areas of the room facilitates determination of variations. Locations of trays may be changed automatically on instructions from the control system to conveyors in the grow room.
Claim 17. A system for determining ripeness of a growing mushroom, the system comprising: Van De Vegte [Abstract] teaches providing for automatic and proper selection of which mushrooms in the bed are to be harvested in a given shift. Examiner interprets “which mushrooms in the bed are to be harvested” to be determining ripeness.
one or more imaging devices for obtaining a sequence of images of a growing mushroom over a period of time; Van De Vegte [0008] teaches a control apparatus operatively linked to the one or more cameras and the one or more mushroom harvesters, wherein the control apparatus is configured to receive image data from the one or more cameras and from the image data to determine cap diameters of the mushrooms
Van De Vegte [0015] teaches one or more cameras may be provided for supplying image data to the control apparatus for locating mushrooms in the bed and measuring cap diameters of the mushrooms. Location data derived from the image data may be used to determine the centroid positions of mushrooms. 
Van De Vegte [0044] teaches Further, each mushroom's cap diameter may be tracked over time and compared to expected growth rates. If mushroom cap growth rate at subsequent harvest cycles do not achieve expected rates, the mushroom could be harvested. Expected growth rates may be determined from historical mushroom cap diameter data stored in the control apparatus. Thus, if mushroom cap diameter does not grow an expected amount in a given time period, it can be expected that stem is growing instead of the mushroom cap. At this point the mushroom should be harvested.
and, a computer operatively connected to the one or more imaging devices, the computer configured to receive image data from the one or more imaging devices, the computer programmed to measure from the image data one or more features of the growing mushroom to obtain temporal measurements for the one or more features, the temporal measurements indicating rates at which the one or more features are changing, Van De Vegte [0024] teaches mushroom tracking versus time: The harvest system control software maintains data in memory for every bin that is photographed and harvested. The control software may also track location and diameter for every mushroom in the crop individually. This data would be used to further improve control of the harvest process. There are instances where mushroom cap diameters stop growing and all further growth is in stem length. With this software functionality in place, the system will be able to identify these situations and these mushrooms can be harvested.
Van De Vegte [0025] teaches when a bed of mushrooms is introduced to an automated harvesting system of the present invention, a camera takes a digital photograph of the bed and the data is processed through software to locate each mushroom and measure its cap diameter. Thereafter, the data for each mushroom is compared to programmed criteria for graze harvest and separation/stagger.
Van De Vegte [0044] teaches further, each mushroom’s cap diameter may be tracked over time and compared to expected growth rates. If mushroom cap growth rate at subsequent harvest cycles do not achieve expected rates, the mushroom could be harvested. Expected growth rates may be determined from historical mushroom cap diameter data stored in the control apparatus. Thus, if mushroom cap diameter does not grow an expected amount in a given time period, it can be expected that stem is growing instead of the mushroom cap. At this point the mushroom should be harvested.
and compare the temporal measurements for the one or more features to pre-determined ripeness functions for each of the temporal measurements to determine the ripeness of the mushroom. Van De Vegte [0018] teaches while the control software may automatically perform the method, the input device of the control apparatus allows an operator to have control of various parameters for optimizing the process. In one embodiment, one or more of the following parameters may be controlled by the operator or an automated expert subsystem: overlap, crowding, minimum separation, maximum separation and graze picking threshold. Overlap is the maximum amount of overlap allowed between adjacent mushrooms. Crowding is the maximum number of mushroom allowed around a specific mushroom. Minimum separation is the minimum mushroom cap diameter allowed to be harvested during the separation/stagger process. Maximum separation is the maximum mushroom cap diameter allowed to be harvested during the separation/stagger process. Graze picking threshold is the minimum mushroom cap diameter to be harvested during a particular graze harvest cycle.
Van De Vegte [0026] teaches for the graze harvest function, each mushroom cap diameter is compared to a profile for minimum mushroom cap diameter to be graze harvested for each day of crop. Any mushrooms with cap diameters equal to or greater than the minimum mushroom cap diameter for that day will be automatically harvested. The minimum pre-set value of cap diameter for harvesting a mushroom in a particular graze is preferably greater than or equal to the pre-determined value for calculating the centroid position of the mushroom. The pre-set value is preferably set to no lower than the lowest mushroom size that is marketable, and may vary from mushroom farm to mushroom farm. For example, a minimum pre-set value may be 20 mm.
Van De Vegte [0027] teaches for the separation/stagger function, the software calculates the centroid position for every mushroom in the bed with a cap diameter greater than the pre-determined value, for example greater than about 10 mm. The pre-determined value may be the same or different than the pre-set value described above. Subsequently the software automatically processes the following steps for every mushroom in the bed: [0028] 1. Calculates the centroid-to-centroid distance between each mushroom and each of its neighbors. [0029] 2. Compares the centroid-to-centroid distances with the sum of the radii for the mushrooms in question. If the centroid-to-centroid distance for any two mushrooms is less than or equal to the sum of the radii, interference exists between the two mushrooms. 
Van De Vegte [0044] teaches Further, each mushroom's cap diameter may be tracked over time and compared to expected growth rates. If mushroom cap growth rate at subsequent harvest cycles do not achieve expected rates, the mushroom could be harvested. Expected growth rates may be determined from historical mushroom cap diameter data stored in the control apparatus. Thus, if mushroom cap diameter does not grow an expected amount in a given time period, it can be expected that stem is growing instead of the mushroom cap. At this point the mushroom should be harvested.
Claim 18. Van De Vegte teaches wherein the imaging devices comprise one or more cameras. Van De Vegte [0048] teaches a camera assembly 18 including a digital camera 17 and lights 19 to provide stable illumination of the tray 10
Claim 19. Van De Vegte teaches wherein the imaging devices comprise at least a 2-D visual light camera. Van De Vegte [0048] teaches a camera assembly 18 including a digital camera 17 and lights 19 to provide stable illumination of the tray 10
Claim 20. Van De Vegte teaches wherein the one or more temporal measurements comprises one or more of growth rate, color brightness change, temperature change, and change in hyperspectral reflectance response. Van De Vegte [0044] teaches Further, each mushroom's cap diameter may be tracked over time and compared to expected growth rates. If mushroom cap growth rate at subsequent harvest cycles do not achieve expected rates, the mushroom could be harvested. Expected growth rates may be determined from historical mushroom cap diameter data stored in the control apparatus. Thus, if mushroom cap diameter does not grow an expected amount in a given time period, it can be expected that stem is growing instead of the mushroom cap. At this point the mushroom should be harvested.
Claim 21. Van De Vegte teaches wherein the one or more temporal measurements comprises at least the growth rate. Van De Vegte [0044] teaches Further, each mushroom's cap diameter may be tracked over time and compared to expected growth rates. If mushroom cap growth rate at subsequent harvest cycles do not achieve expected rates, the mushroom could be harvested. Expected growth rates may be determined from historical mushroom cap diameter data stored in the control apparatus. Thus, if mushroom cap diameter does not grow an expected amount in a given time period, it can be expected that stem is growing instead of the mushroom cap. At this point the mushroom should be harvested.
Claim 22. Van De Vegte teaches wherein the pre-determined ripeness functions for each of the temporal measurements are a single pre-determined ripeness threshold for all of the temporal measurements, the single pre-determined ripeness threshold defined in a common ripeness scale for any combination of temporal measurements, and wherein the single pre-determined ripeness threshold is an indicator of when the mushroom is ready to be harvested. Van De Vegte [0044] teaches Further, each mushroom's cap diameter may be tracked over time and compared to expected growth rates. If mushroom cap growth rate at subsequent harvest cycles do not achieve expected rates, the mushroom could be harvested. Expected growth rates may be determined from historical mushroom cap diameter data stored in the control apparatus. Thus, if mushroom cap diameter does not grow an expected amount in a given time period, it can be expected that stem is growing instead of the mushroom cap. At this point the mushroom should be harvested.
Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0042095 A1 to Van De Vegte et al., hereinafter, “Van De Vegte” in view of Visible to SWIR Hyperspectral Imaging for Produce Safety and Quality Evaluation to Kim et al., hereinafter, “Kim”.
Claim 8. Van De Vegte fails to explicitly teach claim 8; however, Kim in the field of hyperspectral imaging, teaches wherein the one or more temporal measurements comprises at least the change in hyperspectral reflectance response. Kim [Abstract] teaches hyperspectral imaging techniques, combining the advantages of spectroscopy and imaging, have found wider use in food quality and safety evaluation applications during the past decade. In light of the prevalent use of hyperspectral imaging techniques in the visible to near-infrared (VNIR: 400–1,000 nm) for agro-food evaluations, seldom reported are the instrument artifacts that may affect the quality of image data. Furthermore, hyperspectral-based research has focused on the development of image processing and detection aspects with minimal attention given to illustrating the underlying value of imaging with sufficient spatial resolution in the regions spanning from the visible to short-wavelength infrared (SWIR: 1,000–1,700). We have developed multiple generations of line-scan based hyperspectral imaging systems and expanded the imaging capabilities in the SWIR. With the use of our most recently developed VNIR and SWIR hyperspectral imaging systems, spectral and spatial attributes of apples with defects from 400 to 1,700 nm are presented. In addition, we characterize the second-order effect in the 800–1,000 nm range that emanates from the use of a diffraction grating in the VNIR hyperspectral imaging system. We have devised methods to perform SWIR spectral calibration and to remove the bad pixels inherent to the SWIR InGaAs focal plane array used in the imaging system. We envision that hyperspectral imaging techniques will continue to play a significant role in the agro-food sector as critical research tools, and in further applications for rapid inspection of produce safety and quality.
Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify determining ripeness of a growing mushroom by Van De Vegte with Kim’s teaching of the one or more temporal measurements comprises at least the change in hyperspectral reflectance response. One would have been motivated to perform this combination due to the fact that it allows for rapidly inspection of produce safety and quality. In combination, Van De Vegte is not altered in that Van De Vegte continues to evaluating crops in image data. Kim's teachings perform the same as they do separately of hyperspectral imaging.
Therefore one of ordinary skill in the art, such as an individual working in the field of using image to evaluating crop could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 8.

Claim 9. Kim further teaches wherein the change in hyperspectral reflectance response comprises a change in intensity at a short-wave infrared (SWIR) wavelength. Kim [Abstract] teaches hyperspectral imaging techniques, combining the advantages of spectroscopy and imaging, have found wider use in food quality and safety evaluation applications during the past decade. In light of the prevalent use of hyperspectral imaging techniques in the visible to near-infrared (VNIR: 400–1,000 nm) for agro-food evaluations, seldom reported are the instrument artifacts that may affect the quality of image data. Furthermore, hyperspectral-based research has focused on the development of image processing and detection aspects with minimal attention given to illustrating the underlying value of imaging with sufficient spatial resolution in the regions spanning from the visible to short-wavelength infrared (SWIR: 1,000–1,700). We have developed multiple generations of line-scan based hyperspectral imaging systems and expanded the imaging capabilities in the SWIR. With the use of our most recently developed VNIR and SWIR hyperspectral imaging systems, spectral and spatial attributes of apples with defects from 400 to 1,700 nm are presented. In addition, we characterize the second-order effect in the 800–1,000 nm range that emanates from the use of a diffraction grating in the VNIR hyperspectral imaging system. We have devised methods to perform SWIR spectral calibration and to remove the bad pixels inherent to the SWIR InGaAs focal plane array used in the imaging system. We envision that hyperspectral imaging techniques will continue to play a significant role in the agro-food sector as critical research tools, and in further applications for rapid inspection of produce safety and quality.
Claim 10. Kim further teaches wherein the wavelength has a value in a range of 1325-1500 nm or 1875-2000 nm. Kim [Abstract] teaches hyperspectral imaging techniques, combining the advantages of spectroscopy and imaging, have found wider use in food quality and safety evaluation applications during the past decade. In light of the prevalent use of hyperspectral imaging techniques in the visible to near-infrared (VNIR: 400–1,000 nm) for agro-food evaluations, seldom reported are the instrument artifacts that may affect the quality of image data. Furthermore, hyperspectral-based research has focused on the development of image processing and detection aspects with minimal attention given to illustrating the underlying value of imaging with sufficient spatial resolution in the regions spanning from the visible to short-wavelength infrared (SWIR: 1,000–1,700). We have developed multiple generations of line-scan based hyperspectral imaging systems and expanded the imaging capabilities in the SWIR. With the use of our most recently developed VNIR and SWIR hyperspectral imaging systems, spectral and spatial attributes of apples with defects from 400 to 1,700 nm are presented. In addition, we characterize the second-order effect in the 800–1,000 nm range that emanates from the use of a diffraction grating in the VNIR hyperspectral imaging system. We have devised methods to perform SWIR spectral calibration and to remove the bad pixels inherent to the SWIR InGaAs focal plane array used in the imaging system. We envision that hyperspectral imaging techniques will continue to play a significant role in the agro-food sector as critical research tools, and in further applications for rapid inspection of produce safety and quality.
Claim 11. Kim further teaches wherein the wavelength has a value of about 1450 nm or about 1950 nm. Kim [Abstract] teaches hyperspectral imaging techniques, combining the advantages of spectroscopy and imaging, have found wider use in food quality and safety evaluation applications during the past decade. In light of the prevalent use of hyperspectral imaging techniques in the visible to near-infrared (VNIR: 400–1,000 nm) for agro-food evaluations, seldom reported are the instrument artifacts that may affect the quality of image data. Furthermore, hyperspectral-based research has focused on the development of image processing and detection aspects with minimal attention given to illustrating the underlying value of imaging with sufficient spatial resolution in the regions spanning from the visible to short-wavelength infrared (SWIR: 1,000–1,700). We have developed multiple generations of line-scan based hyperspectral imaging systems and expanded the imaging capabilities in the SWIR. With the use of our most recently developed VNIR and SWIR hyperspectral imaging systems, spectral and spatial attributes of apples with defects from 400 to 1,700 nm are presented. In addition, we characterize the second-order effect in the 800–1,000 nm range that emanates from the use of a diffraction grating in the VNIR hyperspectral imaging system. We have devised methods to perform SWIR spectral calibration and to remove the bad pixels inherent to the SWIR InGaAs focal plane array used in the imaging system. We envision that hyperspectral imaging techniques will continue to play a significant role in the agro-food sector as critical research tools, and in further applications for rapid inspection of produce safety and quality.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661